Mr. Justice Holdom delivered the opinion of the court. 2. Landlord and tenant, § 325*—when evidence insufficient to show alteration of lease. In an action by a lessor against a lessee for rent, a naked charge in the affidavit of defendant that the lease was materially altered or changed after its execution, without a showing that the alteration was authorized or made by any one having authority from the landlord, is an insufficient defense. 3. Landlord and tenant, § 418*—when lessee not released By assignment to third person. A lessee is still liable for the rent payable under the lease notwithstanding the assignment of the lease to a third person, unless he is relieved from that liability by the landlord or some one acting under the landlord’s direction. 4. Alteration of instruments, § 24*—when materiality question of law. The question of the materiality of .an alteration in a written instrument is one of law for the court and not of fact for the jury.